DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed February 19, 2021 (hereinafter “Reply”).
Claims 1-20 are amended.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1, 8, and 15 obtaining a first geographic location associated with a first user account from (i) result of positioning of a user terminal at every present time interval which is associated with the first user account of the application and (ii) historical data of the first user account, the historical data comprising at least one of historically input address information, a geographic location associated with historical login, a geographic location associated with historical sign-in, or a historically reported geographic location; storing dynamic information of a promoted account to be presented and a delivery condition for delivering the dynamic information of the promoted account is stored, the delivery condition being that a first distance between the first geographic location associated with the first user account and a second geographic location associated with the promoted account is less that a present threshold; in response to the delivery condition being met, adding the dynamic information of the promoted account to a dynamic information flow corresponding to the first user account; and wherein the dynamic information of the promoted account is not provided to the user terminal when the delivery condition is not met, when the dynamic information of the promoted account is to be added in response to the satisfaction of the delivery condition of the dynamic information of the promoted account: the dynamic information flow corresponding to the first user account to which the dynamic information of the promoted account is added based on a quantity of pieces of unread dynamic information in the dynamic information flow corresponding to the first user account that reaches Claims 2, 9, and 16 further specify that the dynamic information comprises account information. Claims 4, 11, and 18 further specify that the dynamic information comprises geographic location information. Claims 6, 13, and 20 further specify that the dynamic information comprises coupon information.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. More specifically, these activities represent a type of targeted advertising in which the targeting condition is having a certain number of audience members in an area before presenting them with the advertisement.
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1, 8, and 15 recite a positioning system, a user terminal having an application with an interface, a platform server relating to the application, providing location information to the platform server, providing a dynamic information flow to the user terminal with the intended use of being displayed, displaying a dynamic information flow, and storing information on the server. Claim 8 also recites at least one memory and processor. Claim 15 also recites non-transitory computer-readable storage medium having stored therein a computer readable code executable by a computer. Claims 2, 4, 6, 9, 11, 13, 16, 18, and 20 further recite sending a request and receiving information in response to the request. Claims 3, 5, 7, 10, 12, 14, 17, and 19 further recite controls that, when triggered, respectively send a request for receiving information related to the request.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The claimed positioning system is not required to be any technical element, but could be a person or simply a technique—i.e., system—for determining locations, such as looking at a map or finding addresses in a phone book. The additional computer elements identified above—the server, terminal, application, interface, memory, processor, non-transitory computer-readable storage medium, computer, and controls—are recited at a high level of generality (see, e.g., applicant’s Specification at ¶¶ [0262]-[0279]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer provide information (e.g., location information and data for display), send requests, receive data in response to the requests, store the information, and display dynamic information is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data (e.g., “dynamic information” and “dynamic information flows”), the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of online computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are 
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to provide information (e.g., location information and data for display), send requests, receive data in response to the requests, and display dynamic information (e.g., advertising) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store the information is likewise the well-understood, routine, and conventional computer functions of storing and retrieving information in memory, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. Id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed February 19, 2021 have been fully considered. The amendments obviate the rejections under § 103. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims integrate the alleged identified judicial exceptions into a practical application by arguing that the claimed techniques condition adding information to an information flow based on criteria related to geographic distance between entities associated with accounts, a quantity of unread information, and information not having been previously added within a time period, which provides the alleged technical effects of “reducing traffic on the network compared with the conventional methods that unconditionally forwards the dynamic information of the promoted account,” and thus, provides a “specific improvement in network transmission” similar to that in Example 40 of the Office’s eligibility examples. Reply, p. 19, emphasis in original. 
Examiner disagrees for the following reasons.
First, to the extent that applicant appears to be arguing that “reducing traffic on the network” is a results of its targeted advertising techniques that seek to avoid “unnecessary and excessive transmission of dynamic information,” this is the basis for all targeting advertising techniques. That is, targeting advertising only sends information to targeted groups or individuals and not to others. Any refinement of targeted advertising techniques would be an improvement in the advertising or marketing fields—not to a particular technology or technological process. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted).
Second, the claims do not reflect the alleged improvement. “[I]f the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” M.P.E.P. § 2106.04(d)(1). The claim presents a system that, as a minimum, two users within a range of each other and the feed as some amount of unread content. This claimed range is not limited, and if set extremely large, would not prevent any display of advertising. Similarly, the claims do not limit the claimed time periods or intervals, which include values that could lead to a constant need to continually refresh the information and information flows and the display thereof. Further, claims do not specify the size of the information flow that is obtained, that this information flow is actually obtained via a network (of which network traffic volume is a concern), or that the overhead associated with receiving positioning information associated with the user terminal is less than that associated with sending the information flow one time. Finally, the claims require displaying the dynamic information flow regardless of whether the “quantity of pieces of unread dynamic information” meets or does not meet a present quantity threshold, and the threshold does not specify if it is required to be greater than or less than a certain value, which could be about any number of unread items, including any number from one or one billion. The claims also beg the question of who has not read the content. Given breadth of values that can be given to these claimed variables, examiner is not convinced that the claim itself reflects any disclosed “improvement in network transmission.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to social networking advertising.
U.S. Pat. No. 8,532,672 B1 to Kruglick et al. (describing conventional technologies such as GPS receivers);
U.S. Pub. No. 2014/0236700 A1 to Abhyanker (user-managed coupons in a geo-spatial environment);
U.S. Pub. No. 2007/0174259 A1 to Amjadi (coupon and Internet search with mapping engine);
U.S. Pub. No. 2013/0304585 A1 to Atazky et al. (advertising and incentives over a social network);
U.S. Pub. No. 2013/0073473 A1 to Heath (social networking interactions); 
U.S. Pub. No. 2009/0119167 A1 to Kendall et al. (social networking advertising);
U.S. Pub. No. 2002/0077084 A1 to Zellner et al. (techniques for determining a user’s location) and 
U.S. Pub. No. 2005/0245241 A1 to Durand et al. (location-based advertising services).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622